DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-21 are examined below.
Response to Arguments
Applicant’s amendment, see Applicant Arguments/Remarks Made in an Amendment and Claims, filed 01/21/2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The 112(b) rejection of Claims 1-20 have been withdrawn. 
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive. Applicant’s argument is essentially that the Tempco (US 20190343567 A1) reference does not teach “a middle section having a 3-D printed porous inner lattice structure” because the lattice structure is on the surface of the fastener with a solid core underneath the lattice portion. The argument surrounding rejection of the subject limitation depends on the definition of the term “inner.” Under the broadest reasonable interpretation of the claim language and without a definition provided by the Applicant in the specification, the terms of the claim are attributed their common meanings. Merriam-Webster defines “inner” to mean “situated further in.” As discussed in paragraph [0039], the lattice portion of the Tempco device may comprise one or more layers that may be disposed side by side or in series, such that one of the layers would necessarily be “inner” relative to the outermost lattice layer. The rejection below has been updated to clarify this detail. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tempco et al. (US 20190343567 A1), Wotton, III (US 20110066185 A1) and Moore et al. (US 20140277128 A1).
Regarding Claim 1, Tempco teaches a surgical screw comprising a top section (e.g. Fig. 1, element 14; [0027]-[0029]; Labeled A in Annotated Figure 1 below); a middle section having a 3-D printed porous inner lattice structure (e.g. Fig. 3; [0032], [0039]; Labeled B in Annotated Figure 1 below; the lattice portion of the device may comprise one or more layers that may be disposed side by side or in series, such that one of the layers would necessarily be “inner” relative to the outermost lattice layer); and a lower section including a point configured for insertion into a bone tunnel (e.g. [0034]; Fig. 1, element 44; Labeled C in Annotated Figure 1 below), wherein the middle section is disposed between the top section and the lower section (e.g. Labeled B in Annotated Figure 1 below); and wherein the 3-D printed porous inner lattice structure is dependent upon a patient's bone, joint, and tendon attributes as determined by pre-operative surgical planning with radiographs, MRI, and CT scans (e.g. [0048]-[0049]).
Tempco does not disclose the following features, however, Wotton teaches a medical fixation member having a top section having a head surface comprising a loop member for attachment of a suture to the screw (e.g. Fig. 3-7, element 70; [0040]; Fig. 10-11, element 106; [0041]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the screw of Tempco include a head with a recess and a loop member, as taught in Wotton, because doing so merely involves simple substitution of one known element for another to obtain predictable results. MPEP 2143.
Tempco does not disclose the following features, however, Moore teaches a medical anchoring device comprising a plurality of substantially planar ledges each having a step-tapered edge (e.g. Fig. 9-10, 14, element 90; [0041]); and an angle disposed between each of the substantially planar ledges and the respective step-tapered edges(e.g. Fig. 9-10, 14, element 90; [0041]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the screw of Tempco to include a plurality of ledges having step-tapered edges, as taught in Moore, because doing so merely involves combining prior art elements according to known methods to yield predictable results. MPEP 2143. 

    PNG
    media_image1.png
    889
    723
    media_image1.png
    Greyscale

Regarding Claim 2, Tempco teaches a surgical screw wherein each of the top, middle and lower sections is comprised of titanium (e.g. [0023]).
Regarding Claim 3, Tempco teaches a surgical screw wherein the 3-D printed porous inner lattice structure of the middle section is comprised of a cross-sectional structure with a plurality of spaces between the cross-sectional structure (e.g. [0037], [0039], and [0051]).
Regarding Claim 4, Tempco does not disclose the following features, however, Wotton teaches a medical fixation member wherein a recessed space is disposed within the top section and underneath the loop member (e.g. Fig. 3-4, element 50; [0039]), wherein the recessed space is accessible through an opening in the head (e.g. Fig. 3-4, element 50) surface for attachment of the suture to the loop member of the screw (e.g. Fig. 3-4, element 70). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the screw of Tempco to include a head with a recess and a loop member, as taught in Wotton, because doing so merely involves simple substitution of one known element for another to obtain predictable results. MPEP 2143.
Regarding Claim 5, Tempco does not disclose the following features, however, Moore teaches a medical fixation member wherein the top section comprises at least three substantially planar ledges each having a respective step-tapered edge (e.g. Fig. 9-10, element 90). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the screw of Tempco to include at least three ledges having step-tapered edges, as taught in Moore, because doing so merely involves combining prior art elements according to known methods to yield predictable results. MPEP 2143.
Regarding Claim 6, Tempco does not disclose the following features, however, Moore teaches a medical fixation member wherein the angle disposed between each of the substantially planar ledges and the respective step-tapered edges is less than 90 degrees (e.g. Fig. 9-10, element 90; the Figure depict an angle less than 90 degrees). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the screw of Tempco to include the ledges having step-tapered edges wherein the angles disposed between the planar ledges and the respective step-tapered edge are less than 90 degrees, as taught in Moore, because doing so merely involves combining prior art elements according to known methods to yield predictable results. MPEP 2143.
Regarding Claim 7, Tempco and Moore do not disclose a medical fixation member wherein the angle disposed between each of the substantially planar ledges and the respective step-tapered edges is approximately 53 degrees. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle disposed between the planar ledges and the respective step-tapered edges to be approximately 53 degrees as a change in size or proportion, without any criticality in operation of the device, is recognized as a modification which would be obvious to a person of ordinary skill in the art. MPEP 2144.04(IV)(A).
Regarding Claim 8, Tempco does not disclose the following features, however, Moore teaches a medical fixation member wherein each step-tapered edge includes a height (e.g. Fig. 9-10, element 90).
Regarding Claim 9, Tempco and Moore do not disclose a medical fixation member wherein at least one height of the step-tapered edges is approximately 1.5 millimeters.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the step-tapered ledge to be 1.5 millimeters as it has been held that a change in size or proportion, without any criticality in operation of the device, is generally recognized as a modification which would be obvious to a person of ordinary skill in the art. MPEP 2144.04(IV)(A).
Regarding Claim 10, Tempco teaches a surgical screw wherein the middle section further comprises a base (e.g. Labeled D in Annotated Figure 1 above).
Tempco does not disclose the following features, however, the combination of Tempco and Moore would inherently have a distance between the base and a nearest, most adjacent ledge of the top section. 
The combination of Tempco and Moore does disclose a medical fixation device wherein the distance between the base and the nearest, most adjacent ledge of the top section is approximately 4.7 millimeters. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distance between the base and the nearest, most adjacent ledge be approximately 4.7 millimeters as it has been held that a change in size or proportion, without any criticality in operation of the device, is generally recognized as a modification which would be obvious to a person of ordinary skill in the art. MPEP 2144.04(IV)(A).
Regarding Claim 11, Tempco does not disclose a medical fixation device wherein the middle section further comprises a base and a distance between the base and the point of the lower section is approximately 2.3 millimeters. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distance between the base and the point of the lower section to be approximately 2.3 millimeters as it has been held that a change in size or proportion, without any criticality in operation of the device, is generally recognized as a modification which would be obvious to a person of ordinary skill in the art. MPEP 2144.04(IV)(A). 
Regarding Claim 12, Tempco does not disclose a medical fixation device wherein a height of the screw is approximately 10 millimeters. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the screw to be approximately 10 millimeters as it has been held that a change in size or proportion, without any criticality in operation of the device, is generally recognized as a modification which would be obvious to a person of ordinary skill in the art. MPEP 2144.04(IV)(A).
Regarding Claim 13, Tempco does not disclose a medical fixation device wherein a diameter of the 3-D printed porous inner lattice structure is approximately 3 millimeters. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the 3-D printed porous inner lattice structure to be approximately 3 millimeters as it has been held that a change in size or proportion, without any criticality in operation of the device, is generally recognized as a modification which would be obvious to a person of ordinary skill in the art. MPEP 2144.04(IV)(A).
Regarding Claim 14, Tempco teaches a surgical screw comprising a top section (e.g. Fig. 1, element 14; [0027]-[0029]; Labeled A in Annotated Figure 1 above) a middle section having a 3-D printed porous inner lattice structure (e.g. Fig. 3; [0032], [0039]; Labeled B in Annotated Figure 1 below); and a lower section including a point configured for insertion into a bone tunnel (e.g. [0034]; Fig. 1, element 44; Labeled C in Annotated Figure 1 above), wherein the middle section is disposed between the top section and the lower section (e.g. Labeled B in Annotated Figure 1 above); and wherein the 3-D printed porous inner lattice structure is dependent upon patient specific attributes (e.g. [0048]-[0049]).
Tempco does not disclose the following features, however, Wotton teaches a medical fixation member having a top section having a head surface comprising a loop member for attachment of a suture to the screw (e.g. Fig. 3-7, element 70; [0040]; Fig. 10-11, element 106; [0041]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the screw of Tempco include a head with a recess and a loop member, as taught in Wotton, because doing so merely involves a simple substitution of one known element for another to obtain predictable results. MPEP 2143.
Regarding Claim 15, Tempco teaches a surgical screw wherein the screw is comprised of titanium (e.g. [0023]).
Regarding Claim 16, Tempco teaches a surgical screw wherein the 3-D printed porous inner lattice structure of the middle section is comprised of a cross-sectional structure with a plurality of spaces between the cross-sectional structure (e.g. Fig. 3; [0037], [0039] and [0051]).
Regarding Claim 17, Tempco does not disclose the following features, however, Wotton, III teaches a medical fixation member wherein a recessed space is disposed within the top section and underneath the loop member (e.g. Fig. 3-4, element 50; [0039]), wherein the recessed space is accessible through an opening in the head (e.g. Fig. 3-4, element 50) surface for attachment of the suture to the loop member of the screw (e.g. Fig. 3-4, element 70). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the screw of Tempco include a head with a recess and a loop member, as taught in Wotton, because doing so merely involves a simple substitution of one known element for another to obtain predictable results. MPEP 2143.
Regarding Claim 18, Tempco does not disclose the following features, however, Moore teaches a medical fixation member a plurality of substantially planar ledges each having a step-tapered edge (e.g. Fig. 9-10, 14, element 90; [0041]); and an angle disposed between each of the substantially planar ledges and the respective step-tapered edges (e.g. Fig. 9-10, 14, element 90; [0041]) wherein the angle disposed between each of the substantially planar ledges and the respective step-tapered edges is less than 90 degrees (e.g. Fig. 9-10, element 90). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the screw of Tempco include a plurality of ledges having step-tapered edges, as taught in Moore, because doing so merely involves a combining prior art elements according to known methods to yield predictable results. MPEP 2143.
Regarding Claim 19, Tempco does not disclose a medical fixation device wherein a diameter of the 3-D printed porous inner lattice structure is approximately 3 millimeters. ). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the 3-D printed porous inner lattice structure to be approximately 3 millimeters as it has been held that a change in size or proportion, without any criticality in operation of the device, is generally recognized as a modification which would be obvious to a person of ordinary skill in the art. MPEP 2144.04(IV)(A).
Regarding Claim 20, Tempco teaches a surgical screw comprising a top section (e.g. Fig. 1, element 14; [0027]-[0029]; Labeled A in Annotated Figure 1 above); and a middle section having a 3-D printed porous inner lattice structure (e.g. Fig.  3; [0032], [0039]; Labeled B in Annotated Figure 1 above; the lattice portion of the device may comprise one or more layers that may be disposed side by side or in series, such that one of the layers would necessarily be “inner” relative to the outermost lattice layer.), wherein the 3-D printed porous inner lattice structure of the middle section is comprised of a cross-sectional structure with a plurality of spaces between the cross-sectional structure (e.g. Fig. 3; [0037], [0039] and [0051]); and wherein the 3-D printed porous inner lattice structure is dependent upon patient specific attributes (e.g. [0048]-[0049]).
Tempco does not disclose the following features, however, Wotton teaches a medical fixation member having a top section having a head surface comprising a loop member for attachment of a suture to the screw (e.g. Fig. 3-7, element 70; [0040]; Fig. 10-11, element 106; [0041]). ). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the screw of Tempco include a head with a recess and a loop member, as taught in Wotton, because doing so merely involves a simple substitution of one known element for another to obtain predictable results. MPEP 2143.
Tempco does not disclose a medical fixation device wherein a diameter of the 3-D printed porous inner lattice structure is approximately 3 millimeters. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the 3-D printed porous inner lattice structure to be approximately 3 millimeters as it has been held that a change in size or proportion, without any criticality in operation of the device, is generally recognized as a modification which would be obvious to a person of ordinary skill in the art. MPEP 2144.04(IV)(A). 
Regarding Claim 21, Tempco a surgical screw wherein the 3-D printed porous inner lattice structure is configured to promote an ingrowth of a patient's own bone quality to lessen a chance of rejection and a loss of strength (e.g. this limitation recites functional language which is considered met if the cited structure is capable of performing the claimed function; [0034], [0039]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.R./Examiner, Art Unit 3774                                                                                                                                                                                                        
/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774